Case 19-41364-bem        Doc 42     Filed 11/05/19 Entered 11/05/19 20:44:59           Desc Main
                                    Document     Page 1 of 9


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                  ROME DIVISION

   IN RE:                                      )      Case No. 19-41364-BEM
                                               )
            Alicia Denise Rich,                )      Chapter 13
                                               )
                          Debtor.              )

                SECOND AMENDED CHAPTER 13 PLAN COVER SHEET

      1.    Amended to surrender the 2011 Chevrolet Suburban to Georgia United Credit

            Union.

      2.     Amended to remove the claim of Georgia United Credit Union from section
            3.2.

      3.    Amended to reduce Chapter 13 payment from $1,000 to $746.

      4.    Amended to reduce monthly attorney’s fees.

      5.    Amended to re-insert the step in payment to Georgia United Credit Union.
   This 5th day of November, 2019.
   /s/_____________
   Dan Saeger
   SAEGER & ASSOCIATES, LLC
   706 S Thornton Ave. Ste. D
   Dalton, GA 30720
   (P) 706-529-5566
   (F) 706-529-3775
   dan@whitfieldcountylaw.com
          Case
  Fill in this     19-41364-bem
               information to identify your Doc
                                            case: 42                   Filed 11/05/19 Entered 11/05/19 20:44:59                                  Desc Main
                                                                       Document     Page 2 of 9
  Debtor 1              Alicia                    Denise                 Rich
                        First Name                Middle Name            Last Name


  Debtor 2
  (Spouse, if filing)   First Name                Middle Name            Last Name                                 ■    Check if this is an amended plan, and
                                                                                                                        list below the sections of the plan that
                                                                                                                        have been changed. Amendments to
United States Bankruptcy Court for the Northern District of Georgia
                                                                                                                        sections not listed below will be
                                                                                                                        ineffective even if set out later in this
 Case number            19-41364                                                                                        amended plan.
  (if known)


                                                                                                       2.1, 3.2, 3.3, 3.5, 4.3, 9.1



Chapter 13 Plan
NOTE:                            The United States Bankruptcy Court for the Northern District of Georgia adopted this form plan for use
                                 in Chapter 13 cases in the District pursuant to Federal Rule of Bankruptcy Procedure 3015.1. See
                                 Order Requiring Local Form for Chapter 13 Plans and Establishing Related Procedures, General Order
                                 No. 21-2017, available in the Clerk’s Office and on the Bankruptcy Court’s website, ganb.uscourts.gov.
                                 As used in this plan, “Chapter 13 General Order” means General Order No. 21-2017 as it may from time
                                 to time be amended or superseded.

   Part 1:                 Notices

To Debtor(s):                    This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not indicate that the
                                 option is appropriate in your circumstances. Plans that do not comply with the United States Bankruptcy Code, local rules and judicial
                                 rulings may not be confirmable.

                                 In the following notice to creditors, you must check each box that applies.

To Creditors:                    Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                                 Check if applicable.

                                       The plan provides for the payment of a domestic support obligation (as defined in 11 U.S.C. § 101(14A)), set out in
                                       § 4.4.
                                 You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not
                                 have an attorney, you may wish to consult one.

                                 If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                                 confirmation at least 7 days before the date set for the hearing on confirmation, unless the Bankruptcy Court orders
                                 otherwise. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                                 Bankruptcy Rule 3015.

                                 To receive payments under this plan, you must have an allowed claim. If you file a timely proof of claim, your claim is
                                 deemed allowed unless a party in interest objects. See 11 U.S.C. § 502(a).

                                 The amounts listed for claims in this plan are estimates by the debtor(s). An allowed proof of claim will be
                                 controlling, unless the Bankruptcy Court orders otherwise.

                                 The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or
                                 not the plan includes each of the following items. If an item is checked as “Not included,” if both boxes are
                                 checked, or if no box is checked, the provision will be ineffective even if set out later in the plan.

                                             A limit on the amount of a secured claim, that may result in a partial
                                     § 1.1                                                                                            Included         ■ Not Included
                                             payment or no payment at all to the secured creditor, set out in § 3.2
                                             Avoidance of a judicial lien or nonpossessory, nonpurchase-money
                                     § 1.2                                                                                            Included         ■ Not Included
                                             security interest, set out in § 3.4

                                     § 1.3   Nonstandard provisions, set out in Part 8                                                Included         ■ Not Included




U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017), Version 1.0                                                                            Page 1 of 6
         Case 19-41364-bem                    Doc 42        Filed 11/05/19 Entered 11/05/19 20:44:59                                  Desc Main
                                                            Document     Page 3 of 9
Debtor Alicia Denise Rich                                                                   Case number 19-41364

  Part 2:         Plan Payments and Length of Plan; Disbursement of Funds by Trustee to Holders of Allowed Claims

§ 2.1   Regular Payments to the trustee; applicable commitment period.
        The applicable commitment period for the debtor(s) as set forth in 11 U.S.C. § 1325(b)(4) is:
        Check one:      ■   36 months              60 months
        Debtor(s) will make regular payments (“Regular Payments”) to the trustee as follows:

        The debtor(s) will pay           $746.00 per        month      for the applicable commitment period. If the applicable commitment period is 36
        months, additional Regular Payments will be made to the extent necessary to make the payments to creditors specified in this plan, not to exceed
        60 months unless the Bankruptcy Court orders otherwise. If all allowed claims treated in § 5.1 of this plan are paid in full prior to the expiration of
        the applicable commitment period, no further Regular Payments will be made.

        Check if applicable.
             The amount of the Regular Payment will change as follows (If this box is not checked, the rest of § 2.1 need not be completed or
             reproduced. Insert additional lines as needed for more changes.):

        Beginning on               The Regular Payment                   For the following reason (insert reason for change):
        (insert date):             amount will change to
                                   (insert amount):

                                                    per     week


§ 2.2   Regular Payments; method of payment.
        Regular Payments to the trustee will be made from future income in the following manner:
        Check all that apply.
        ■    Debtor(s) will make payments pursuant to a payroll deduction order. If a deduction does not occur, the debtor(s) will pay to the trustee the
             amount that should have been deducted.

             Debtor(s) will make payments directly to the trustee.

             Other (specify method of payment):

§ 2.3   Income tax refunds.
        Check one.
        ■    Debtor(s) will retain any income tax refunds received during the pendency of the case.
             Debtor(s) will (1) supply the trustee with a copy of each income tax return filed during the pendency of the case within 30 days of
             filing the return and (2) turn over to the trustee, within 30 days of the receipt of any income tax refund during the applicable
             commitment period for tax years                                             , the amount by which the total of all of the income tax refunds
             received for each year exceeds $2,000 (“Tax Refunds”), unless the Bankruptcy Court orders otherwise. If debtor’s spouse is not a
             debtor in this case, “tax refunds received” means those attributable to the debtor.

             Debtor(s) will treat tax refunds (“Tax Refunds”) as follows:




§ 2.4   Additional Payments.
        Check one.
        ■    None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

§ 2.5   [Intentionally omitted.]



§ 2.6   Disbursement of funds by trustee to holders of allowed claims.

        (a) Disbursements before confirmation of plan. The trustee will make preconfirmation adequate protection payments to holders of allowed
        claims as set forth in §§ 3.2 and 3.3.
        (b) Disbursements after confirmation of plan. Upon confirmation, after payment of the trustee's statutory fee, the trustee will disburse Regular
        Payments, Additional Payments, and Tax Refunds that are available for disbursement to make payments to holders of allowed claims as follows:
            (1) First disbursement after confirmation of Regular Payments. In the first disbursement after confirmation, the trustee will disburse all
            available funds from Regular Payments in the following order:
               (A) To pay any unpaid preconfirmation adequate protection payments required by 11 U.S.C. § 1326(a)(1)(C) as set forth in § 3.2, § 3.3, and
U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017), Version 1.0                                                       Page 2 of 6
         Case 19-41364-bem                    Doc 42        Filed 11/05/19 Entered 11/05/19 20:44:59                                Desc Main
                                                            Document     Page 4 of 9
Debtor Alicia Denise Rich                                                                  Case number 19-41364
               orders of the Bankruptcy Court;
               (B) To pay fees, expenses, and costs of the attorney for the debtor(s) as set forth in § 4.3;
               (C) To make payments pro rata based on the monthly payment amount: on secured claims as set forth in §§ 3.1, 3.2, 3.3, and 3.4; on
               domestic support obligations as set forth in § 4.4; on the arrearage claims on nonpriority unsecured claims as set forth in § 5.2; and on
               executory contracts and unexpired leases as set forth in § 6.1; and
               (D) To pay claims in the order set forth in § 2.6(b)(3).
            (2) Second and subsequent disbursements after confirmation of Regular Payments. In the second disbursement after confirmation, and
            each month thereafter, the trustee will disburse all available funds from Regular Payments in the order below. All available Regular Payments
            will be distributed to the claims in each paragraph until such claims are paid in full.
               (A) To make concurrent monthly payments, including any amount past due under this plan: on secured claims as set forth in §§ 3.1, 3.2, 3.3,
               and 3.4; on fees, expenses, and costs of the attorney for the debtor(s) as set forth in § 4.3; on domestic support obligations as set forth in
               § 4.4; on the arrearage claims on both nonpriority unsecured claims as set forth in § 5.2 and executory contracts and unexpired leases as
               set forth in § 6.1;
               (B) To make pro rata payments on administrative expenses allowed under 11 U.S.C. § 503(b) other than the trustee's fee and the debtor's
               attorney's fees, expenses, and costs; and
               (C) To pay claims in the order set forth in § 2.6(b)(3).
            (3) Disbursement of Additional Payments and Tax Refunds. The trustee will disburse the Additional Payments and Tax Refunds in the
            following order:
               (A) To pay fees, expenses, and costs of the attorney for the debtor(s) as set forth in § 4.3;
               (B) To make pro rata payments on administrative expenses allowed under 11 U.S.C. § 503(b) other than the trustee's fee and the debtor's
               attorney's fees, expenses, and costs;
               (C) To make payments pro rata based on the monthly payment amount: on secured claims as set forth in §§ 3.1, 3.2, 3.3, and 3.4; on
               domestic support obligations as set forth in § 4.4; on the arrearage claims on both nonpriority unsecured claims as set forth in § 5.2 and
               executory contracts and unexpired leases as set forth in § 6.1;
               (D) To pay other Allowed Secured Claims as set forth in § 3.6;
               (E) To pay allowed claims entitled to priority under 11 U.S.C. § 507, other than administrative expenses and domestic support obligations;
               and
               (F) To pay nonpriority unsecured claims not otherwise classified as set forth in § 5.1 (“Unclassified Claims”) and to pay nonpriority
               unsecured claims separately classified as set forth in § 5.3 (“Classified Claims”). The trustee will estimate the total amounts to be disbursed
               during the plan term (1) to pay Unclassified Claims and (2) to pay Classified Claims. Funds available for disbursement on these claims will
               be allocated pro rata to each class, and the funds available for disbursement for each class will be paid pro rata to the creditors in the class.
            (4) Unless the debtor(s) timely advise(s) the trustee otherwise in writing, the trustee may treat and disburse any payments received from the
            debtor(s) as Regular Payments.


  Part 3:        Treatment of Secured Claims

§ 3.1   Maintenance of payments and cure of default, if any.
        Check one.
             None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
        ■    Beginning with the first payment that is due after the date of the order for relief under Chapter 13, the debtor(s) will maintain the current
             contractual installment payments on the secured claims listed below, with any changes required by the applicable contract and noticed in
             conformity with any applicable rules. These payments will be disbursed directly by the debtor(s). Any existing arrearage on a listed claim will
             be paid in full through disbursements by the trustee, with interest, if any, at the rate stated below.
             If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless the Bankruptcy Court orders
             otherwise, all payments under this paragraph as to that collateral will cease, and all secured claims based on that collateral will no longer be
             treated by the plan.

              Name of creditor                                     Collateral               Estimated amount of        Interest rate on     Monthly plan
                                                                                            arrearage (if any)         arrearage            payment on
                                                                                                                       (if applicable)      arrearage

              Freedom Mortgage                                       Primary Residence              $3,514.88                          0%         $60.00
                                                                      469 Cotton Circle
                                                                    Chatsworth, GA 30705

§ 3.2   Request for valuation of security, payment of fully secured claims, and modification of undersecured claims.
        Check all that apply.
        ■    None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017), Version 1.0                                                             Page 3 of 6
             Case 19-41364-bem                    Doc 42         Filed 11/05/19 Entered 11/05/19 20:44:59                                    Desc Main
                                                                 Document     Page 5 of 9
Debtor Alicia Denise Rich                                                                        Case number 19-41364

§ 3.3       Secured claims excluded from 11 U.S.C. § 506.

            Check one.
                None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
            ■   The claims listed below were either:
                (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle acquired for the
                personal use of the debtor(s), or
                (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.
                These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed by the trustee.
                The trustee will make monthly preconfirmation adequate protection payments that 11 U.S.C. § 1326(a)(1)(C) requires to the creditor in the
                amount set out in the column headed Monthly preconfirmation adequate protection payment.
                The holder of any claim listed below will retain the lien on the property interest of the debtor(s) or the estate(s) until the earlier of:
                (a) payment of the underlying debt determined under nonbankruptcy law, or
                (b) payment of the amount of the secured claim, with interest at the rate set forth below, and discharge of the underlying debt under 11 U.S.C.
                § 1328, at which time the lien will terminate and be released by the creditor.
        Name of creditor                  Collateral                       Purchase date         Estimated          Interest   Monthly               Monthly post-
                                                                                                 amount of claim    rate       pre-confirmation      confirmation
+                                                                                                                              adequate protection   payment to creditor
                                                                                                                               payment               by trustee

        Georgia United Credit Union 2017 Ford Edge                                2/2108               $28,912.00       5.5%                $384.00 $384.00 step to
 -                                                                                                                                                 $589 on 7/2020.

§ 3.4       Lien avoidance.

            Check one.
            ■   None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

§ 3.5       Surrender of collateral.

            Check one.
                None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.
            ■   The debtor(s) elect(s) to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s) request(s) that,
                upon confirmation of this plan, the stay under 11 U.S.C. § 362(a) be terminated as to the collateral only and that the stay under § 1301 be
                terminated in all respects. Confirmation of the plan results in termination of such stays. Any allowed unsecured claim resulting from the
                disposition of the collateral will be treated in Part 5 below. No payments as to the collateral will be made, and all secured claims based on the
                collateral will not otherwise be treated by the plan.
                 Name of Creditor                                                              Collateral
     +
        -        Georgia United Credit Union                                                  2011 Chevrolet Suburban


§ 3.6       Other Allowed Secured Claims.

           A proof of claim that is filed and allowed as a secured claim, but is not treated as a secured claim in this plan, shall be paid with interest at the rate
                5.5
            of ______%.    Payments will commence as set forth in § 2.6. Notwithstanding the foregoing, the debtor(s), and any other party in interest, may:
            object to allowance of the claim; request that the Bankruptcy Court determine the value of the secured claim if modification of the claim is
            permissible and if 11 U.S.C. § 506 is applicable; or request that the Bankruptcy Court avoid the creditor's lien pursuant to 11 U.S.C. § 522(f), if
            applicable.
            If the Bankruptcy Court determines the value of the secured claim, the portion of any allowed claim that exceeds the amount of the secured claim
            will be treated as an unsecured claim under Part 5 of this plan.
            The holder of the claim will retain the lien on the property interest of the debtor(s) or the estate(s) until the earlier of:
            (a) payment of the underlying debt determined under nonbankruptcy law, or
            (b) payment of the amount of the secured claim, with interest at the rate set forth above, and discharge of the underlying debt under 11 U.S.C.
            § 1328, at which time the lien will terminate and be released by the creditor.




U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017), Version 1.0                                                                      Page 4 of 6
         Case 19-41364-bem                    Doc 42         Filed 11/05/19 Entered 11/05/19 20:44:59                                   Desc Main
                                                             Document     Page 6 of 9
Debtor Alicia Denise Rich                                                                    Case number 19-41364

  Part 4:        Treatment of Fees and Priority Claims

§ 4.1   General.

       Trustee's fees and all allowed priority claims will be paid in full without postpetition interest. An allowed priority claim will be paid in full regardless
        of whether it is listed in § 4.4.
§ 4.2   Trustee's fees.

       Trustee's fees are governed by statute and may change during the course of the case.

§ 4.3   Attorney's fees.

       (a) The unpaid fees, expenses, and costs owed to the attorney for the debtor(s) in connection with legal representation in this case are
        $_____________.
             4,000.00     The allowance and payment of the fees, expenses and costs of the attorney for the debtor(s) are governed by General Order
        22-2017 (“Chapter 13 Attorney's Fees Order”), as it may be amended.

       (b) Upon confirmation of the plan, the unpaid amount shall be allowed as an administrative expense under 11 U.S.C. § 503(b) to the extent set
        forth in the Chapter 13 Attorney's Fees Order.

       (c) The Bankruptcy Court may allow additional fees, expenses, and costs to the attorney for debtor(s) in excess of the amount shown in § 4.3(a)
        above upon application of the attorney in compliance with the Chapter 13 Attorney's Fees Order and after notice and a hearing.

       (d) From the first disbursement after confirmation, the attorney will receive payment under § 2.6(b)(1) up to the allowed amount set forth in
        § 4.3(a).

                                                                                                              227.00
        (e) The unpaid balance and any additional amounts allowed under § 4.3(c) will be payable (1) at $_____________     per month from Regular
        Payments and (2) from Tax Refunds or Additional Payments, as set forth in § 2.6, until all allowed amounts are paid in full.

       (f) If the case is converted to Chapter 7 before confirmation of the plan, the debtor(s) direct(s) the trustee to pay to the attorney for the debtor(s)
                             2,500.00
        the amount of $____________,      not to exceed the maximum amount that the Chapter 13 Attorney's Fees Order permits. If the attorney for the
        debtor(s) has complied with the applicable provisions of the Chapter 13 Attorney's Fees Order, the trustee will deliver, from the funds available, the
        stated amount or the maximum amount to the attorney, whichever is less.

       (g) If the case is dismissed before confirmation of the plan, fees, expenses, and costs of the attorney for the debtor(s) in the amount of
              2,500.00
        $_____________,      not to exceed the maximum amount that the Chapter 13 Attorney's Fees Order permits, will be allowed to the extent set forth in
        the Chapter 13 Attorney's Fees Order. The attorney may file an application for fees, expenses, and costs in excess of the maximum amount within
        14 days from entry of the order of dismissal. If the attorney for the debtor(s) has complied with the applicable provisions of the Chapter 13
        Attorney's Fees Order, the trustee will deliver, from the funds available, the allowed amount to the attorney.

       (h) If the case is converted to Chapter 7 after confirmation of the plan, the debtor(s) direct(s) the trustee to deliver to the attorney for the debtor(s),
        from the funds available, any allowed fees, expenses, and costs that are unpaid.

       (i) If the case is dismissed after confirmation of the plan, the trustee will pay to the attorney for the debtor(s), from the funds available, any allowed
        fees, expenses, and costs that are unpaid.


§ 4.4   Priority claims other than attorney's fees.
        ■   None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

  Part 5:        Treatment of Nonpriority Unsecured Claims
§ 5.1   Nonpriority unsecured claims not separately classified.
        Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata, as set forth in § 2.6. Holders of these claims will
        receive:
        Check one.
        ■   A pro rata portion of the funds remaining after disbursements have been made to all other creditors provided for in this plan.

            A pro rata portion of the larger of (1) the sum of $___________ and (2) the funds remaining after disbursements have been made to all other
            creditors provided for in this plan.
            The larger of (1) ______% of the allowed amount of the claim and (2) a pro rata portion of the funds remaining after disbursements have been
            made to all other creditors provided for in this plan.
            100% of the total amount of these claims

        Unless the plan provides to pay 100% of these claims, the actual amount that a holder receives will depend on (1) the amount of claims filed and
        allowed and (2) the amounts necessary to pay secured claims under Part 3 and trustee's fees, costs, and expenses of the attorney for the
        debtor(s), and other priority claims under Part 4.

§ 5.2   Maintenance of payments and cure of any default on nonpriority unsecured claims.
        Check one.
        ■   None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.
U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017), Version 1.0                                                                  Page 5 of 6
         Case 19-41364-bem                    Doc 42     Filed 11/05/19 Entered 11/05/19 20:44:59                              Desc Main
                                                         Document     Page 7 of 9
Debtor Alicia Denise Rich                                                              Case number 19-41364

§ 5.3   Other separately classified nonpriority unsecured claims.
        Check one.
        ■   None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

  Part 6:       Executory Contracts and Unexpired Leases

§ 6.1   The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts
        and unexpired leases are rejected.

        Check one.
        ■   None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.

  Part 7:       Vesting of Property of the Estate

§ 7.1   Unless the Bankruptcy Court orders otherwise, property of the estate shall not vest in the debtor(s) on confirmation but will vest in the
        debtor(s) only upon: (1) discharge of the debtor(s); (2) dismissal of the case; or (3) closing of the case without a discharge upon the
        completion of payments by the debtor(s).

  Part 8:       Nonstandard Plan Provisions

§ 8.1   Check “None” or list Nonstandard Plan Provisions.
        ■   None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.


  Part 9:       Signatures

§ 9.1   Signatures of Debtor(s) and Attorney for Debtor(s).
        The debtor(s) must sign below. The attorney for the debtor(s), if any, must sign below.


   8    /s/ Alicia Denise Rich
        Signature of debtor 1 executed on 11/5/2019
                                                                                  8    Signature of debtor 2 executed on
                                          MM / DD / YYYY                                                                   MM / DD / YYYY

        469 Cotton Circle, Chatsworth, GA 30705
        Address                                        City, State, ZIP code           Address                                      City, State, ZIP code



   8    /s/ Dan Saeger
        Signature of attorney for debtor(s)
                                                                                      Date:   11/5/2019
                                                                                              MM / DD / YYYY



        Saeger & Associates, LLC                                                       706 S Thornton Ave Ste D, Dalton, GA 30720
        Firm                                                                           Address                                    City, State, ZIP code


By filing this document, the debtor(s), if not represented by an attorney, or the attorney for debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 Plan are identical to those contained in the Local Form for Chapter 13 Plans that the Bankruptcy
Court for the Northern District of Georgia has prescribed, other than any nonstandard provisions included in Part 8.




U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (December 2017), Version 1.0                                                       Page 6 of 6
Case 19-41364-bem        Doc 42     Filed 11/05/19 Entered 11/05/19 20:44:59     Desc Main
                                    Document     Page 8 of 9


                                 CERTIFICATE OF SERVICE

          I certify that true and correct copies of Debtor’s Post-Confirmation Amendment
   to the Chapter 13 Plan have been served upon the following by placing same in an
   envelope with adequate First Class postage affixed and depositing same in the United
   States Mail addressed for delivery to:


   All parties and creditors on the attached matrix.


   This 5th day of November, 2019.



                                                       /s/
                                                       Dan Saeger
                                                       Attorney for Debtor
                                                       Georgia Bar No. 680628

   SAEGER & ASSOCIATES, LLC
   706 S Thornton Ave. Ste. D
   Dalton, GA 30720
   (P) 706-529-5566
   (F) 706-529-3775
   dan@whitfieldcountylaw.com
Label Matrix forCase
                  local 19-41364-bem
                        noticing             Doc 42
                                                 CapitalFiled 11/05/19
                                                         One Bank USA, N.A. Entered 11/05/19 20:44:59       Desc
                                                                                             Comenity Bank/Lane    Main
                                                                                                                Bryant
113E-4                                                Document
                                                 PO Box 30285            Page 9 of 9         PO Box 182789
Case 19-41364-bem                                    Salt Lake City, UT 84130-0285                        Columbus, OH 43218-2789
Northern District of Georgia
Rome
Tue Jun 25 12:06:51 EDT 2019
Comenity Bank/Victorias Secret                       Comenity Capital/Ulta                                Comtrust
PO Box 182789                                        PO Box 182120                                        1020 Riverfront Pkwy
Columbus, OH 43218-2789                              Columbus, OH 43218-2120                              Chattanooga, TN 37402-2103



Credit One Bank                                      Discover Bank                                        (p)DISCOVER FINANCIAL SERVICES LLC
PO Box 98873                                         Discover Products Inc                                PO BOX 3025
Las Vegas, NV 89193-8873                             PO Box 3025                                          NEW ALBANY OH 43054-3025
                                                     New Albany, OH 43054-3025


First Premier                                        Freedom Mortgage                                     (p)GEORGIA UNITED CREDIT UNION
PO Box 5524                                          10500 Kincaid Dr                                     PO BOX 100070
Sioux Falls, SD 57117-5524                           Fishers, IN 46037-9764                               DULUTH GA 30096-9370



Kohls/Capital One                                    North Georgia Regional Collection Agency             PRA Receivables Management, LLC
PO Box 3043                                          224 N Hamilton St                                    PO Box 41021
Milwaukee, WI 53201-3043                             Dalton, GA 30720-4214                                Norfolk, VA 23541-1021



Alicia Denise Rich                                   Dan Saeger                                           Sunset Finance Company
469 Cotton Cir                                       Saeger & Associates, LLC                             1415 Highway 761
Chatsworth, GA 30705-6303                            Suite D                                              Chatsworth, GA 30705
                                                     706 S Thornton Ave
                                                     Dalton, GA 30720-8212

Syncb/Belk                                           Syncb/Lowes                                          Synchrony Bank
PO Box 965005                                        PO Box 956005                                        c/o PRA Receivables Management, LLC
Orlando, FL 32896-5005                               Orlando, FL 32801                                    PO Box 41021
                                                                                                          Norfolk, VA 23541-1021


TBOM/Milestone                                       THD/CBNA                                             Mary Ida Townson
216 W 2nd St                                         PO Box 6497                                          Chapter 13 Trustee
Dixon, MO 65459-8048                                 Sioux Falls, SD 57117-6497                           Suite 2200
                                                                                                          191 Peachtree Street, NE
                                                                                                          Atlanta, GA 30303-1770



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Discover Financial Services LLC                      Georgia United Credit Union                          End of Label Matrix
PO Box 15316                                         6705 Sugarloaf Pkwy                                  Mailable recipients      23
Wilmington, DE 19850-5316                            Duluth, GA 30097-4356                                Bypassed recipients       0
                                                                                                          Total                    23
